Citation Nr: 0717620	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  96-00 067A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia of 
the left knee, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for arthritis of the 
left knee, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for arthritis of the 
right knee, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for varicose veins of 
the left leg, evaluated as 20 percent disabling prior to 
January 12, 1998.

5.  Entitlement to an increased rating for varicose veins of 
the left leg, evaluated as 40 percent disabling from January 
12, 1998.

6.  Evaluation of degenerative disc disease of the lumbar 
spine, currently rated as 10 percent disabling.

7.  Entitlement to a separate evaluation for instability of 
the right knee.

8.  Entitlement to a total evaluation based on 
unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from September 1977 to October 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.

The veteran testified before the undersigned Veterans Law 
Judge at the RO in June 2006.  A transcript of the veteran's 
hearing has been associated with the record.

The issues of instability of the right knee and TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Chondromalacia of the left knee is manifested by no more 
than slight instability.

2.  Arthritis of the left knee is manifested by pain and 
limitation of flexion.

3.  Arthritis of the right knee is manifested by pain and 
limitation of flexion.

4.  For the period prior to January 12, 1998, varicose veins 
of the left leg were manifested by pain and cramping on 
exertion, without involvement of deep circulation.

5.  For the period from January 12, 1998, varicose veins of 
the left leg are manifested by pain, persistent edema, and 
stasis pigmentation.

6.  Degenerative disc disease of the lumbar spine is 
manifested by pain, stiffness and limitation of motion; 
functional flexion is limited to between 56 and 60 degrees by 
pain.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
chondromalacia of the left knee have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5257 (2006).

2.  The criteria for a rating in excess of 10 percent for 
traumatic arthritis of the left knee have not been met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5010-5260 (2006).

3.  The criteria for a rating in excess of 10 percent for 
traumatic arthritis of the right knee have not been met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5010-5260 (2006).

4.  For the period prior to January 12, 1998, the criteria 
for an evaluation in excess of 20 percent for varicose veins 
of the left leg have not been met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2005); 38 C.F.R. § 4.104, Diagnostic Code 7120 
(1998).

5.  For the period from January 12, 1998, the criteria for an 
evaluation in excess of 40 percent for varicose veins of the 
left leg have not been met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2005); 38 C.F.R. § 4.104, Diagnostic Code 7120 (1998); 
38 C.F.R. § 4.104, Diagnostic Code 7120 (2006).

6.  The criteria for a 20 percent rating for degenerative 
disc disease of the lumbar spine have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Codes 
5292, 5293, 5294, 5295 (before and after September 23, 2002) 
and 5237, 5242, 5243 (after September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the veteran's claim of entitlement to 
service connection for a back disability and an increased 
rating for varicose veins was received in March 1994, before 
the enactment of the VCAA.  Service connection for a back 
disability was granted in June 1998 and the veteran 
subsequently disagreed with the assigned rating.

A letter dated in September 2001 told the veteran of the 
VCAA.  The letter indicated how VA would assist the veteran 
in obtaining evidence in support of his claim.  The veteran 
was asked to identify evidence and to submit any copes of 
private treatment he had.  He was told what evidence had been 
obtained in support of his claim.  He was also told what the 
evidence must show in order to support higher ratings for his 
service-connected disabilities.

An August 2003 letter discussed the evidence and information 
necessary to support the veteran's claim.  The evidence of 
record was discussed, and the veteran was told how VA would 
assist him in obtaining evidence.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran after the initial 
adjudication, the veteran has not been prejudiced thereby.  
The content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

In addition, identified treatment records have been obtained 
and associated with the record.  VA examinations have been 
carried out.  The veteran was afforded the opportunity to 
testify before the undersigned.  Neither the veteran nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2006).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2006).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

	Knee Disabilities

On VA examination in July 1994, the veteran complained of 
chronic dull pain and instability in his left knee and sharp 
pain in the right knee.  Examination revealed increased 
anterior laxity and diminished flexion, as well as 
instability of the left knee.  The veteran had difficulty 
maintaining flexion and extension on application of opposing 
force.  There was anterior laxity.  The examiner noted 
deformity in the left knee.  Examination of the right knee 
revealed no instability or effusion.  There was tenderness on 
full flexion and attempt to maneuver the right knee.

Right knee arthroscopy was conducted in May 1995, revealing 
synovitis and chondromalacia.  

In March 1996, the veteran reported that he could walk only 
one block due to pain, particularly in his left knee, and 
that his knee pain caused sleep disturbance.  Physical 
examination revealed crepitus to medial and lateral 
subluxation of the patellae.  There was pain to medial 
lateral subluxation of the left patella.  There was fluid 
accumulation in both knees.  X-rays showed degenerative 
changes.

A VA examination was carried out in December 1997.  The 
veteran walked with a cane and wore a brace on his left knee.  
The examiner noted that surgery had not caused improvement of 
the left knee disability.  On physical examination of the 
left knee there was no joint line tenderness and no swelling.  
Range of motion was from five degrees of extension to 110 
degrees of flexion.  The diagnosis was moderately severe 
degenerative arthritis and status post left knee 
reconstruction without success.  Physical examination of the 
right knee revealed no swelling and no instability.  The 
veteran had complete extension and flexion to 120 degrees.  
There was a popping sensation at about 95 degrees.  The 
diagnosis was degenerative arthritis and chondromalacia.

An April 2002 VA treatment note indicates the veteran's 
report of his left knee giving way.  The provider noted that 
the veteran was not wearing his knee brace when his knee gave 
way.  He indicated that the veteran was not yet a candidate 
for total knee replacement.  

On VA examination in May 2002, the veteran reported flare ups 
with cold weather, lifting, pushing, and pulling.  The 
examiner noted that he used a cane for ambulation and a knee 
brace on the left knee.  Physical examination revealed 
swelling and deformity of the knees.  There was crepitus on 
movement.  Flexion of the left knee was to 100 degrees with 
pain, and the examiner indicated that there was instability.  
Flexion of the right knee was to 110 degrees with pain.  
Fatigue and weakness caused limitation of movement, and the 
examiner also noted instability in the left knee.  

An additional VA examination was carried out in May 2003.  
The veteran complained of chronic daily pain in his knees, 
with stiffness, swelling, heat, redness, and locking.  He 
reported that walking precipitated his symptoms and that 
rest, heat, and the hot tub alleviated them.  The examiner 
noted that the veteran wore an unloader left knee brace and 
used a Canadian crutch.  Flexion of the left knee was to 110 
degrees.  Flexion of the right knee was to 126 degrees.  
Crepitus of both knees was noted.  There was no evidence of 
dislocation or recurrent subluxation.  X-rays revealed 
advanced degenerative joint disease.  

On VA examination in June 2004, the veteran complained of 
pain, weakness, and stiffness, as well as swelling, heat, 
induration, and flares with standing, sitting, and weather.  
He stated that with flare-ups, he had no additional 
limitation of motion, but that functionally, he was required 
to rest.  The examiner noted that the veteran used a cane and 
knee brace.  With range of motion testing, the veteran 
complained of pain on all range of motion and could not 
elucidate where it began or ended.  Left knee extension was 
full and flexion was to 110 degrees.  Right knee extension 
was full and flexion was to 104 degrees.  The veteran was 
stable on Lachman, drawer, and McMurray testing bilaterally.  
The examiner indicated that there was no further limitation 
of motion on flare-ups, but that the veteran was required to 
stop his activity and rest during flare-ups.  He indicated 
that previous X-rays revealed considerable degenerative joint 
disease.  The diagnosis was chondromalacia patella and 
degenerative joint disease of both knees.  

An MRI conducted in May 2005 revealed tears in the left 
medial meniscus and a complete tear of the anterior cruciate 
ligament.  Cartilage loss was also noted.  X-rays revealed 
severe tricompartmental joint space narrowing and associated 
subchondral sclerosis and extensive osteophyte formation.  
Left knee arthroscopy was performed in May 2005, the 
postoperative diagnoses being left knee degenerative joint 
disease and meniscus tears.  

At his June 2006 hearing, the veteran testified that he could 
walk one block before he had to stop.  He reported that he 
took anti-inflammatory medication, but that there was no 
additional treatment available with the exception of total 
knee replacement.  He stated that he could not ride a bicycle 
or use stairs due to pain.  

Traumatic arthritis is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  When, however, the limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
warranted if there is X-ray evidence of involvement of two or 
more major joints or two or more minor joint groups and a 20 
percent evaluation is authorized if there is X-ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups and there are occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Instability of the knee is evaluated pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5257.  Under that Diagnostic Code, a 
10 percent evaluation is warranted where impairment of the 
knee involves slight subluxation or lateral instability.  A 
20 percent evaluation is warranted where the impairment is 
moderate, and a 30 percent evaluation will be assigned where 
the impairment is severe.

A noncompensable evaluation is appropriate where flexion is 
limited to 60 degrees.  A 10 percent rating is warranted 
where flexion of the leg is limited to 45 degrees and a 20 
percent rating is warranted where flexion is limited to 30 
degrees.  Where flexion is limited to 15 degrees, a 30 
percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.

A noncompensable evaluation is warranted where extension of 
the leg is limited to 5 degrees; a 10 percent rating is 
appropriate where extension of the leg is limited to 10 
degrees; and a 20 percent rating is warranted for extension 
limited to 15 degrees. A 30 percent rating is for assignment 
for flexion limited to 20 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Normal range of knee motion is extension to 0 degrees and 
flexion to 140 degrees.  38 C.F.R. § 4.71, Plate II (2006).

In a VA General Counsel Precedent Opinion, VAOPGCPREC 9-2004 
(September 17, 2004), it was held that a claimant who had 
both limitation of flexion and limitation of extension of the 
same leg must be rated separately under diagnostic codes 5260 
and 5261 to adequately compensate for functional loss 
associated with injury to the leg.

		Left Knee

The veteran is in receipt of a 10 percent evaluation for 
traumatic arthritis of the left knee.  This evaluation 
contemplates the presence of periarticular pathology and 
painful motion.  It also contemplates limitation of flexion 
to 45 degrees.  In order to warrant a higher evaluation, the 
disability must approximate the functional equivalent of 
limitation of flexion to 30 degrees.  

The veteran is also in receipt of a 10 percent evaluation for 
chondromalacia of the left knee, which is evaluated pursuant 
to the criteria for instability of the knee.  The current 
evaluation contemplates impairment of the knee involves 
slight subluxation or lateral instability.  In order to 
warrant a higher evaluation under these criteria, the 
evidence must demonstrate that the impairment is moderate.

During the appeal, the veteran has repeatedly complained of 
pain.  However, impairment of extension has not been 
demonstrated.  Furthermore, despite his complaints, nothing 
in the record (lay or medical) reflects that the veteran is 
functionally limited to 30 degrees of flexion or less.  Even 
if we were to accept that he has pain with all motion, he 
retains the ability to functionally flex the left knee beyond 
30 degrees.  The June 2004 examiner noted that there was no 
further limitation of range of motion due to pain fatigue, 
weakness or lack of endurance, but that the veteran did have 
to stop and rest.  Even when the Board accepts the statement 
as true, it does not establish that he is functionally 
limited to 30 degrees of flexion or less.  As such, a higher 
evaluation for left knee traumatic arthritis is not for 
application.

With respect to the separate evaluation for instability, the 
Board finds that an evaluation in excess of the currently 
assigned 10 percent is not warranted.  A higher evaluation 
requires the presence of moderate impairment of the knee due 
to recurrent subluxation and lateral instability.  The record 
indicates that instability of the left knee has been found on 
physical examination.  However, there is no evidence that the 
impairment is more than slight.  In fact, on VA examination 
in May 2003, there was no evidence of dislocation or 
recurrent subluxation.  VA examination in June 2004 indicated 
that the veteran's left knee was stable.  As such, the Board 
concludes that a higher evaluation for instability of the 
left knee is not for application.

		Right Knee

The veteran has been assigned a 10 percent evaluation for 
traumatic arthritis of the right knee.  This evaluation 
contemplates the presence of periarticular pathology and 
painful motion.  It also contemplates limitation of flexion 
to 45 degrees.  In order to warrant a higher evaluation, the 
disability must approximate the functional equivalent of 
limitation of flexion to 30 degrees.  As noted above, 
separate evaluations may also be assigned for compensable 
impairment of extension or if there is instability or 
subluxation.  38 C.F.R. §§ 5260, 5261, 5257; VAOPGCPREC 9-
2004; DeLuca, supra.

During the appeal, the veteran has repeatedly complained of 
pain.  However, impairment of extension has not been 
demonstrated.  When examined in June 2004, the veteran was 
able to extend fully and flexion was to 104 degrees.  
Although he complained of pain, he could not elucidate where 
it began or ended.  Although there are other examinations of 
record, the findings are essentially similar.

The Board is fully aware that he veteran has complained of 
pain on maneuvers.  However, the more probative evidence 
throughout the appeal reflects that he retains full 
extension.  Thus, a separate evaluation is not warranted for 
limitation of extension.  Furthermore, despite his 
complaints, nothing in the record (lay or medical) reflects 
that he is functionally limited to 30 degrees of flexion or 
less.  Even if we were to accept that he has pain with all 
motion, he retains the ability to functionally flex the knee 
beyond 30 degrees.  The June 2004 examiner noted that there 
was no further limitation of range of motion due to pain 
fatigue, weakness or lack of endurance, but that the veteran 
did have to stop and rest.  Even when the Board accepts the 
statement as true, it does not establish that he is 
functionally limited to 30 degrees of flexion or less. 
 Accordingly, an evaluation in excess of 10 percent is not 
warranted for traumatic arthritis of the right knee.

	Varicose Veins

In November 1992, the veteran reported increased flare-ups of 
his varicose veins.  He wore ankle to thigh support 
stockings.  Varicosities were noted on the thigh and anterior 
calf.  

Left leg swelling was noted in January 1994.  A duplex scan 
revealed no evidence of deep venous thrombosis.  The veins 
compressed well.  

In May 1994 the veteran reported that compression stockings 
relieved his symptoms.  There were no ulcers, sores, or 
lesions.

On VA examination in July 1994, the examiner noted that the 
veteran had a history of bilateral varicose veins.  The 
veteran complained of pain and itching on the left greater 
than the right.  He reported that he wore compression 
stockings.  He denied any ulceration or discharge.  Pulses 
were good in the femoral, popliteal and dorsalis pedis.  
There was skin pigmentation and venous insufficiency of the 
left lower leg.  Skin temperature was normal.  The diagnosis 
was varicosities below the knee with skin changes but without 
ulceration.

A May 1995 treatment record shows chronic venous 
insufficiency.  The veteran complained of swelling of the 
left leg.  There were no ulcers or lesions.  In November 1995 
the veteran reported that he had been wearing compression 
stockings and elevating his legs intermittently throughout 
the day since February.  He complained of posterior calf pain 
and described swelling and red streaks in his lesser 
saphenous vein distribution.  Physical examination revealed 
no hair on the lower legs.  There were prominent small 
varicosities and spider veins and mild swelling of veins 
below the knee.  There was no erythema.  

On VA examination in December 1997, there were varicose veins 
on the anterior and medial aspect of the left leg.  There 
were no skin changes or ulceration.  The diagnosis was 
varicose veins of the left leg.

An additional examination was carried out in May 2002.  The 
examiner noted that the veteran wore a stocking on the left 
leg constantly.  The veteran complained of dull pain in the 
leg.  Physical examination revealed a tortuous varicose vein 
on the foot and the left leg.  There was no phlebitis.  The 
diagnosis was varicose vein on the left leg.  

On VA examination in May 2003, the veteran reported achiness 
in the left thigh and swelling of both lower extremities.  
The examiner noted that current treatment consisted of 
elastic hose and elevation.  Physical examination revealed 
one fairly straight vein below the left patella at the mid-
line of the shin.  It was firm, compressible and nontender, 
and measured 12.5 centimeters.  There was speckled bronzing 
on the left lower extremity from the mid-shin to the dorsum 
of the foot.  The diagnosis was small compressible 
varicosity, left shin.

On VA examination in June 2004, the examiner noted that the 
veteran's symptoms included itching, cramping, discoloration, 
and swelling of the calf.  She also noted the veteran's 
report of increased pain with prolonged standing, but that 
the veteran was not limited to exercise or exertion due to 
the varicose veins.  She indicated that the veteran had no 
fatigue or abnormal sensations at rest or walking.  She noted 
lower extremity edema, relieved by elevation and compression 
hose.  She indicated that there were no ulcers.  There was 
some left lower extremity stasis bronzing from the mid-shin 
down, and it was noted to be mild.  There was no eczema.  The 
edema was noted to be compressible, not board-like, and 
persistent.  The diagnosis was varicose veins of the left 
lower extremity, non-disabling, chronic daily pain with 
standing.

At his June 2006 hearing, the veteran testified that he had 
hair loss on his legs.  He stated that he was not on 
medication for his varicose veins.  He indicated that he wore 
stockings for his varicose veins.  

The rating criteria for disease of the arteries and veins 
were revised effective January 12, 1998.  Either the old or 
new rating criteria may apply, although the liberalizing 
rating criteria are only applicable since their effective 
date.  VAOPGCPREC 3-2000.

Under the former Diagnostic Code 7120, moderately severe 
disability, involving superficial veins above and below the 
knee, with varicosities of the long saphenous, ranging in 
size from one to two centimeters in diameter, with symptoms 
of pain or cramping on exertion, without involvement of the 
deep circulation is rated as 20 percent disabling when 
unilateral and 30 percent when bilateral.  Severe disability, 
involving superficial veins above and below the knee, with 
involvement of the long saphenous, ranging over 2 centimeters 
in diameter, marked distortion and sacculation, with edema 
and episodes of ulceration, no involvement of deep 
circulation, is rated as 40 percent disabling when unilateral 
and 50 percent when bilateral.  Pronounced disability, with 
the findings for the severe condition with secondary 
involvement of the deep circulation, as demonstrated by 
Trendelenburg's and Perthe's tests, with ulceration and 
pigmentation, is rated as 50 percent disabling when 
unilateral and 60 percent when bilateral.  38 C.F.R. § 4.104, 
Diagnostic Code 7120 (1998).

Under the current criteria, a 40 percent rating is assigned 
where there is persistent edema and stasis pigmentation or 
eczema, with or without intermittent ulceration.  Persistent 
edema or subcutaneous induration, stasis pigmentation or 
eczema, and persistent ulceration warrant a 60 percent 
rating.  A 100 percent rating is assigned where there is 
massive board-like edema with constant pain at rest.  These 
ratings are assigned for each leg individually; where both 
legs are involved, the ratings should then be combined.  38 
C.F.R. §§ 4.25, 4.26, 4.104, Diagnostic Code 7120 (2006).

The veteran's varicose veins of the left leg are evaluated as 
20 percent disabling for the period prior to January 12, 1998 
and as 40 percent disabling for the period beginning January 
12, 1998.  The RO determined that the new diagnostic criteria 
allowed for a 40 percent evaluation of the veteran's left leg 
varicose veins from the effective date of those criteria.

Upon review of the evidence pertaining to this disability, 
the Board has concluded that an evaluation in excess of 20 
percent is not warranted under the criteria in effect prior 
to January 12, 1998.  The Board notes that the evidence 
pertaining to this period demonstrates that the veteran had 
varicosities in the thigh and calf.  The veins compressed 
well.  There is no evidence of ulcers or lesions.  The 
veteran's main complaints were of pain, cramping, and 
itching.  A higher evaluation requires evidence of 
involvement of the long saphenous, ranging over 2 centimeters 
in diameter, marked distortion and sacculation, with edema 
and episodes of ulceration.  The evidence prior to January 
12, 1998 does not demonstrate such symptoms.   Accordingly, 
the Board concludes that for the period prior to January 12, 
1998, the disability is appropriately evaluated as 20 percent 
disabling.

For the period beginning January 12, 1998, the veteran's left 
varicose veins are evaluated as 40 percent disabling under 
the criteria which became effective on that date.  Such an 
evaluation contemplates persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration.  A higher evaluation is available where there is 
evidence of persistent edema or subcutaneous induration, 
stasis pigmentation or eczema, and persistent ulceration.  
The evidence demonstrates that, while the veteran has 
suffered from skin pigmentation due to the varicose veins in 
his left leg, there has been no indication of ulceration.  
There is no indication of phlebitis, and the veins were noted 
to be compressible in May 2003.  The objective evidence shows 
that the medical findings required for higher ratings under 
both the old and new diagnostic criteria are not present.  As 
such, an evaluation in excess of 40 percent for varicose 
veins of the left leg, from January 12, 1998, is not for 
application.

	Lumbar Spine

An August 1987 VA treatment record shows the veteran's 
complaint of recent pain across the lower back.  Physical 
examination revealed paraspinal muscle spasm.  Range of 
motion was full, and the veteran was nontender over the 
vertebral column.  Lumbar strain was assessed in August 1988.  
Exercise and medication were recommended.

An April 1994 treatment record reflects the veteran's 
complaint of back pain.  The diagnosis was cyst on 
lumbosacral spine.  A physical therapy consultation was 
provided.

Additional April 1994 records show complaints of recurrent 
low back pain.  A consultation report indicates that an MRI 
had revealed a mild disc bulge and a cyst.  A May 1994 record 
indicates that the veteran had low back pain radiating down 
his right lower extremity.  He denied bowel and bladder 
dysfunction.  The provider noted that the veteran had a 
lesion on the left at L1-2 but that he had right sided 
symptomatology.  A May 1994 physical therapy record indicates 
that the veteran had a mild disc bulge at L4-5 and L5-S.  
Range of motion was measured at three quarters of normal 
flexion, one half of normal extension, one half of normal 
side bending bilaterally.  In June 1994, range of motion was 
full.  The veteran reported that his pain had decreased since 
the beginning of physical therapy. 

On VA examination in July 1994, the veteran reported back 
pain that was localized to the lumbosacral area with 
radiation to the right lower extremity.  He reported poor 
sphincter tone and dribbling of urine at times.  Physical 
examination revealed that the veteran walked with a limp.  
There was increased thoracic kyphosis and lumbar lordosis and 
well as right lateral shift of the spine.  Right 
paravertebral muscle spasm was noted.  Range of motion 
testing revealed forward flexion to 60 degrees, extension to 
25 degrees, lateral flexion to 30 degrees, and rotation to 
about 30 degrees.  There was evidence of pain on movement, 
and flexion was noted to cause increased pain.  There was 
numbness and paresthesia of the right lower extremity.  CT 
revealed a Tarlov cyst on the left L1 and L2.  The examiner 
noted that there were no left-sided symptoms.  

On MRI in July 1995, degenerative changes were noted.  There 
was transitionalization of S1 segment bilaterally.  Minimal 
narrowing of the posterior aspect of the L5-S1 disc space was 
noted.

An additional VA examination was carried out in December 
1997.  The veteran stated that his low back pain radiated 
into his right buttock.  He denied bowel, bladder, and sexual 
dysfunction.  The examiner noted that X-rays had revealed 
degenerative disc disease at L4-5.  Physical examination 
revealed some limitation of motion.  Flexion was to 65 
degrees, extension to 22 degrees, left lateral flexion to 20 
degrees, right lateral flexion to 27 degrees, and rotation to 
30 degrees bilaterally.  Lasegue's sign was negative.  
Straight leg raising caused pain at 60 degrees bilaterally.  
There was some tenderness to paravertebral muscles.  Achilles 
and prepatellar reflexes were present and equal bilaterally.  
There was no sensory loss to pinprick or light touch.  The 
examiner commented that pain from the veteran's back 
condition added to his functional impairment and that 
combined with the arthritis of the veteran's knees, caused 
considerable functional limitation.  The diagnosis was 
degenerative disc disease at L4-5.

On VA examination in May 2002, the veteran complained of 
pain, weakness, stiffness, and fatigability in the lumbar 
spine.  He noted that he had flare-ups with cold weather.  
Range of motion testing revealed flexion to 60 degrees, 
extension to 15 degrees, lateral flexion to 20 degrees 
bilaterally, and rotation to 25 degrees bilaterally.  Flexion 
and extension produced pain at the points indicated.  There 
was loss of lumbar lordosis and paravertebral spasm.  
Sensory, motor and deep tendon reflexes were normal.  

An additional VA examination was conducted in May 2003.  The 
veteran complained of pan and stiffness which increased on 
bending.  He described spasms across his back and down both 
legs, causing numbness to the knee level.  He noted that he 
required Tylenol with codeine at least once per year.  He 
reported that he could walk only a few hundred feet.  The 
examiner indicated that the veteran was independent in the 
demands of daily living.  He also indicated that the veteran 
would not bend at the waist to be evaluated, but that he sat 
normally.  He noted that the veteran twisted at the knees.  
The veteran vocalized discomfort with all range of motion.  
Sensory examination was intact, and the veteran was noted to 
provide non-physiologic descriptions of numbness.  Strength 
was 5/5 throughout, without atrophy or fasciculations.  
Seated straight leg raising was negative.  The examiner 
indicated that the veteran amplified symptom reporting.  X-
rays revealed evidence of disc disease around the dorsal 
lumbar and lumbosacral junction.  

On VA examination in June 2004, the veteran denied 
incapacitating flare-ups over the previous 12 months.  He 
stated that he experienced flare-ups on rapid twisting 
movement to the left or right.  He stated that there was no 
additional limitation with flare-ups of repetitive movement.  
The examiner noted that the veteran had a limping gait that 
was amplified with observation, and that his gait was near 
normal when he was not aware of being observed.  Physical 
examination revealed upright posture and slight 
kyphoscoliosis.  The veteran refused to bend due to pain.  
Upon coaching, the veteran had flexion to 56 degrees, 
extension to 20 degrees. Lateral flexion to 15 degrees 
bilaterally, and rotation to 20 degrees bilaterally.  There 
was no change with repetition.  There was no palpable or 
observable spasm.  Habitus obesity was noted to contribute to 
impaired range of motion.  Neurological examination was 
normal with inconsistent results on light touch, and 
sharp/dull examination.  Strength was 5/5, with no atrophy or 
fasciculations.  Reflexes were intact.  Seated straight leg 
raising was negative.  Waddell's sign was positive with 
palpation along the spine.  The veteran refused to exert 
himself throughout the examination due his fear of pain.  The 
diagnosis was degenerative disc disease.  Spina bifida 
occulta was also diagnosed.

At the June 2006 hearing, the veteran testified that he had 
been in therapy for his back and had been given exercises.  

The regulations for evaluation of certain disabilities of the 
spine were revised, effective on September 23, 2002.  67 Fed. 
Reg. 54345 (August 22, 2002).  Additional revisions were made 
to the evaluation criteria for disabilities of the spine, as 
well as re-numbering-effective on September 26, 2003.  Here 
either the old or new rating criteria may apply, although the 
new liberalizing rating criteria are only applicable since 
their effective date.  VAOPGCPREC 3-2000.

Prior to September 26, 2003, the regulations provided that 
ankylosis of the lumbar spine was evaluated as 40 percent 
disabling where it was favorable and as 50 percent disabling 
where it was unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 
5289.

The regulations provided a 10 percent rating for slight 
limitation of motion of the lumbar spine, a 20 percent rating 
for moderate limitation of motion of the lumbar spine, and a 
40 percent rating for severe limitation of motion of the 
lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  

38 C.F.R. § 4.71a, Diagnostic Code 5295 provided a 10 percent 
evaluation for lumbosacral strain with characteristic pain on 
motion.  Where there is muscle spasm on extreme forward 
bending and loss of lateral motion in a standing position, a 
20 percent rating was provided.  A 40 percent rating was 
warranted for severe lumbosacral strain manifested by listing 
of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion.  A 
40 percent rating is the maximum available under Diagnostic 
Code 5295.

Effective September 26, 2003, the general rating formula for 
disease and injures of the spine, specifically, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, provides as follows:

A 10 percent evaluation is warranted 
where there is forward flexion of the 
thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; 
or, combined range of motion of the 
thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; 
or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the height;

A 20 percent rating for forward flexion 
of the thoracolumbar spine greater than 
30 degrees but not greater than 60 
degrees, or the combined range of motion 
of the thoracolumbar spine not greater 
than 120 degrees, or muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis;

A 40 percent rating for forward flexion 
of the thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the 
entire thoracolumbar spine;

A 50 percent rating for unfavorable 
ankylosis of the entire thoracolumbar 
spine;

A 100 percent rating for unfavorable 
ankylosis of the entire spine.

Normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, 
extension is 0 to 30 degrees, left and 
right lateral flexion are 0 to 30 degrees 
and left and right lateral rotation are 0 
to 30 degrees. The normal combined range 
of motion for the thoracolumbar spine is 
240 degrees.

Moreover, the Board observes that the rating schedule for 
evaluating intervertebral disc syndrome changed during the 
pendency of this appeal.  The old criteria, in effect prior 
to September 23, 2002, provided a 10 percent evaluation where 
intervertebral disc syndrome was mild and a 20 percent 
evaluation where there was moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent rating was 
provided for severe intervertebral disc syndrome with 
recurring attacks with intermittent relief.  A maximum 60 
percent rating was assigned for intervertebral disc syndrome 
when the condition was pronounced in degree, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc and little intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293.

Effective from September 2002, intervertebral disc syndrome 
is evaluated (preoperatively or postoperatively) either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 (combined 
ratings table) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A maximum 60 percent rating is warranted when 
rating based on incapacitating episodes, and such is assigned 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  A 
40 percent rating is assigned for incapacitating episodes 
having a total duration of at least four weeks, but less than 
six weeks during the past 12 months.  Note 1 provides that 
for the purposes of evaluations under Diagnostic Code 5293, 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurological 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note 2 provides that when 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes. 
Evaluate neurological disabilities separately using 
evaluation criteria for the most appropriate neurological 
diagnostic code or codes.  67 Fed. Reg. 54345 (2002).

Effective from September 2003, the diagnostic criteria for 
intervertebral disc syndrome was renumbered as Diagnostic 
Code 5243.  The regulations remained the same in effect.  
However, there was some minor re-phrasing.  In this respect, 
Diagnostic Code 5243 provided the following: Evaluate 
intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined.  It also deleted the old 
Note 2.

The veteran's degenerative disc disease of the lumbar spine 
is currently evaluated as 10 percent disabling.  The veteran 
appealed the initial evaluation of this disability.  Based on 
the evidence, the Board concludes that a uniform 20 percent 
rating is warranted.  Fenderson v. West, 12 Vet. App. 119 
(1998).  

Under the old criteria, a 20 percent evaluation contemplates 
moderate limitation of motion or muscle spasm on extreme 
forward bending and loss of lateral motion in a standing 
position.  The evidence indicates that range of motion of the 
veteran's low back has been no less than moderate during the 
period of this appeal.  Moreover, examination in July 1994 
revealed increased thoracic kyphosis and lumbar lordosis, as 
well as right lateral shift of the spine with right 
paravertebral muscle spasm.  

Under the new criteria, a 20 percent evaluation contemplates 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  Forward flexion was limited to 60 
degrees in May 2002, and to 56 degrees in June 2004.  

The Board has also concluded that an evaluation exceeding 20 
percent is not for application.  Such an evaluation requires 
evidence of severe limitation of motion or severe lumbosacral 
strain.  The record shows that limitation of motion has not 
been more than moderate, that there is no significant 
recurrent spasm on forward bending, and that lateral spine 
motion does not change with repetitive motion.  Additionally, 
there is no indication of forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  Accordingly, an 
evaluation higher than 20 percent is not warranted.

The Board accepts that the veteran has functional impairment, 
pain, and pain on motion.  See DeLuca, supra.  However, 
neither the lay nor medical evidence reflects the functional 
equivalent of severe limitation of motion, severe lumbosacral 
strain, flexion less than 30 degrees, or ankylosis required 
for a higher evaluation.  
Moreover, the veteran's symptoms do not reflect greater 
disability or establish neurologic dysfunction warranting a 
separate evaluation.  The neurologic findings have, at best, 
been rare and are not indicative of a separate disability.  
Rather, the repeated examinations have established that the 
veteran has retained motion better than severe limitation of 
motion or the functional equivalent of 30 degrees of flexion.  
In fact, the most probative evidence demonstrates that he 
retains functional use of flexion to 50 degrees or better.

The Board notes that the veteran is competent to report that 
his disability is worse.  However, he is not a medical 
professional and his opinion is not competent in regard to 
matters requiring medical expertise.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Rather, the more probative 
evidence consists of that prepared by neutral skilled 
professionals, and such evidence demonstrates that an 
evaluation in excess of 20 percent for degenerative changes 
of the thoracolumbar spine with muscle strain is not 
warranted.
ORDER

Entitlement to an evaluation in excess of 10 percent for 
chondromalacia of the left knee is denied.

Entitlement to an evaluation in excess of 10 percent for 
arthritis of the left knee is denied.

Entitlement to an evaluation in excess of 10 percent for 
arthritis of the right knee is denied.

For the period prior to January 12, 1998, entitlement to a 
rating in excess of 20 percent for varicose veins of the left 
leg is denied.

For the period from January 12, 1998, entitlement to a rating 
in excess of 40 percent for varicose veins of the left leg is 
denied.

Entitlement to an evaluation of 20 percent for degenerative 
disc disease of the lumbar spine is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.


REMAND

In January 2004 the RO denied the veteran's claim of 
entitlement to a total rating based on unemployability due to 
service connected disabilities.  The veteran submitted a 
notice of disagreement with that rating decision in February 
2004.  A statement of the case has not been issued with 
respect to the veteran's claim for a total rating.  The 
filing of a Notice of Disagreement places a claim in 
appellate status.  Therefore, a Statement of the Case 
regarding the issue of entitlement to a total rating based on 
unemployability must be issued to the appellant.  As such, 
this issue must be remanded.  Manlincon v. West, 12 Vet. App. 
239, 240- 41 (1999).

The record reflects that on MRI testing in August 2004, a 
complete tear of the anterior cruciate ligament and a partial 
tear of the posterior cruciate ligament were suspected.  The 
Board is unclear as to whether such findings represent 
instability or subluxation of the right knee.

In light of the above discussion, the Board has determined 
that additional development is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case to the 
veteran regarding the issue of 
entitlement to a total rating based on 
unemployability due to service connected 
disability.

2.  Schedule the veteran for a VA 
examination to determine whether the 
veteran is unemployable due to his 
service connected disabilities.

3.  Schedule the veteran for a VA 
examination to determine the extent of 
any instability or subluxation of the 
right knee.  

If upon completion of the above development the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 

action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


